

Restricted Stock Unit Agreement


Flowserve Corporation
2020 Long-Term Incentive Plan




This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
by and between Flowserve Corporation, a New York corporation (the “Company”) and
___________________ (the “Participant”) as of ______________ (the “Date of
Grant”). All capitalized terms used in this Agreement and not otherwise defined
herein have the meanings given to such terms in the Plan (as defined below).
WHEREAS, the Company has adopted the Flowserve Corporation 2020 Long-Term
Incentive Plan (the “Plan”) to strengthen the ability of the Company to retain
the services of key Employees and Outside Directors and to increase the interest
of such persons in the Company’s welfare.
WHEREAS, the Organization and Compensation Committee of the Board of Directors
of the Company believes that the grant of Restricted Stock Units to the
Participant as described herein is consistent with the stated purposes for which
the Plan was adopted.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1. Restricted Stock Units
(a) In order to encourage the Participant’s contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of _________________ Restricted
Stock Units (the “RSUs”), which will be converted into the number of shares of
Common Stock of the Company equal to the number of vested RSUs, subject to the
conditions and restrictions set forth below and in the Plan. The RSUs granted
pursuant to this Agreement may be subject to the Company’s “Clawback and
Forfeiture Policy,” as the same may be modified from time to time.
(b) No Shareholder Rights
The RSUs granted pursuant to this Agreement do not and shall not entitle the
Participant to any rights of a stockholder of the Company prior to the date
shares of Common Stock are issued to the Participant in settlement of the Award.
The Participant’s rights with respect to RSUs shall remain forfeitable at all
times prior to the date on which rights become vested and the restrictions with
respect to the Restricted Stock Units lapse in accordance with this Agreement.
2. Vesting and Conversion of RSUs into Common Stock



--------------------------------------------------------------------------------



(a) Subject to the provisions of Paragraph 3 below, the RSUs shall vest ratably
over a three-year period following the Date of Grant, with 1/3 of the RSUs
vesting on the first anniversary of the Date of Grant, 1/3 of the RSUs vesting
on the second anniversary of the Date of Grant, and 1/3 of the RSUs vesting on
the third anniversary of the Date of Grant (each such date, a “Vesting Date”).
In any event, subject to the provisions of Paragraph 3 below, the RSUs shall
cease to vest following the Participant’s termination of employment with the
Company.
(b) Subject to the provisions of Paragraph 3 below, as soon as practicable, but
in no event later than the date that is two and a half (2½) months following the
date on which the RSUs vest in accordance with the schedule set forth in
Paragraph 2(a) above, the Company shall convert the vested RSUs into the number
of whole shares, rounded up to the nearest whole share, of Common Stock equal to
the number of vested RSUs, subject to the provisions of the Plan and this
Agreement. The value of such shares of Common Stock shall not bear any interest
owing to the passage of time.
(c) Following conversion of the vested RSUs into shares of Common Stock, such
shares of Common Stock will be registered and transferred of record to the
Participant. The delivery of any shares of Common Stock pursuant to this
Agreement is subject to the provisions of Paragraphs 8 and 10 below.
(d) Each year that this Agreement is in effect, the Participant may receive
credits (“Dividend Equivalents”) based upon the cash dividends that would have
been paid on the number of shares of Common Stock equal to 100% of the RSUs as
if such shares of Common Stock were actually held by the Participant. Dividend
Equivalents shall be deemed to be reinvested in additional shares of Common
Stock (which may thereafter accrue additional Dividend Equivalents). Any such
reinvestment shall be at the Fair Market Value of the Common Stock at the time
thereof. Dividend Equivalents may be settled in cash or shares of Common Stock,
or any combination thereof, as determined by the Committee, in its sole and
absolute discretion. The settlement of Dividend Equivalents in the form of
shares of Common Stock will constitute a Bonus Stock Award for purposes of the
Plan. Following conversion of the vested RSUs into shares of Common Stock, the
Participant also shall receive a distribution of the Dividend Equivalents
accrued with respect to such RSUs prior to the date of such conversion. In the
event any RSUs do not vest, the Participant shall forfeit his or her right to
any Dividend Equivalents accrued with respect to such unvested RSUs.
3. Effect of Termination of Employment or Services
(a) The RSUs granted pursuant to this Agreement shall vest in accordance with
the vesting schedule reflected in Paragraph 2(a) above, on condition that the
Participant remains employed by or continues to provide services to the Company
or a Subsidiary through the applicable vesting dates set forth in paragraph
2(a). If, however, either:
(i) the Company and its Subsidiaries terminate the Participant’s employment or
service relationship; or
(ii) the Participant terminates his or her employment or service relationship,



--------------------------------------------------------------------------------



(in each case not as a result of Total and Permanent Disability or death) then
the RSUs that have not vested in accordance with the vesting schedule reflected
in Paragraph 2(a) above, as of the date of the termination of employment (or
cessation of services, as applicable), shall be forfeited by the Participant to
the Company.
(b) Termination due to Death, Total and Permanent Disability or Special End of
Service. In the event the Participant’s employment with the Company terminates
due to his or her Total and Permanent Disability or death, then on the date of
such termination of employment (the “Death/Disability Vesting Date”), 100% of
the RSUs shall vest. Notwithstanding Paragraph 2(b) above and subject to
Paragraph 24, as soon as practicable, but in no event later than the date that
is two and a half (2½) months following the Death/Disability Vesting Date, the
Company shall convert the vested RSUs into the number of whole shares of Common
Stock, rounded up to the nearest whole share, equal to the number of vested
RSUs, subject to the provisions of the Plan and this Agreement, and shall
deliver such shares (in accordance with Paragraph 2(c) above) to the Participant
(or the Participant’s estate).
In the event the Participant’s employment with the Company terminates due to his
or her Special End of Service, then on the Vesting Date the Participant shall be
entitled to receive the number of shares of Common Stock that would have been
payable to such Participant if he or she had continued to provide services
through such Vesting Date in accordance with Paragraph 2. For purposes of this
Agreement, the terms “Special End of Service” shall mean the voluntary
termination of a Participant’s employment with the Company for any reason other
than due to the Participant’s death, Total and Permanent Disability,
reduction-in-force, or “cause” (as determined by the Committee in its sole
discretion) on or after attaining both (i) age 55 and (ii) 10 years of service
with the Company or its subsidiaries.
(c) Notwithstanding Paragraphs 2(a) and 3(a) above, upon the cessation of the
Participant’s employment or services (whether voluntary or involuntary), the
Committee may, in its sole and absolute discretion, elect to accelerate the
vesting of some or all of the unvested RSUs.
4. Non-Solicitation and Non-Recruitment Covenants
(a) Participant acknowledges that that he or she has become and will continue to
become familiar with new and on-going Confidential Information (as defined
below). Participant recognizes and agrees that: (i) the Company has devoted a
considerable amount of time, effort and expense to develop its Confidential
Information and business goodwill; (ii) the Confidential Information and the
Company’s business goodwill are valuable assets to the Company; and (iii) any
unauthorized use or disclosure of the Company’s Confidential Information would
cause irreparable harm to the Company, including damage to the Company’s
business goodwill, for which there is no adequate remedy at law. For these
reasons, Participant agrees that, to protect the Company’s Confidential
Information (as defined below) and business goodwill, it is necessary to enter
into the following restrictive covenants. As used in this Paragraph 4,
references to the “Company” refer to the Company and its Subsidiaries.





--------------------------------------------------------------------------------



Participant, whether individually or as a principal, partner, stockholder,
manager, agent, consultant, contractor, employee, lender, investor, volunteer,
director or officer of any corporation or association or in any other manner or
capacity whatsoever, agrees that during Participant’s employment by the Company
and for a period of one (1) year following the date on which Participant’s
employment ceases (for whatever reason) (the “Restricted Period”), Participant
shall not, whether directly or indirectly, without the express prior written
consent of the Company:


(i) Non-Solicitation. Other than for the benefit of the Company during
Participant’s period of employment with or engagement by the Company, curtail
the business of, interfere with the Company’s relationship with, solicit
business from, attempt to transact business with or transact business with any
customer or prospective customer of the Company with whom the Company transacted
business or solicited within the preceding twenty-four (24) months, and which
either: (A) Participant contacted, called on, serviced, did business with or had
contact with during Participant’s employment or that Participant attempted to
contact, call on, service, or do business with during Participant’s employment
or engagement; (B) Participant became acquainted with or dealt with, for any
reason, as a result of Participant’s employment or engagement by the Company; or
(C) Participant received Confidential Information regarding during Participant’s
employment with or engagement by the Company. This restriction applies only to
business that is in the scope of services or products provided by the Company.


(ii) Non-Recruitment. Hire, recruit, solicit for employment, induce or encourage
to leave the employment of or engagement by the Company, or otherwise cease
their employment or engagement with the Company, on behalf of Participant or any
other person or entity, any current employee or independent contractor of the
Company or its subsidiaries (including those employees on vacation and approved
leaves of absence, disability or other approved absence with the legal right to
return to employment) or any former employee or independent contractor of the
Company or its subsidiaries whose employment or engagement ceased no more than
three (3) months earlier.


For purposes of this Agreement, “Confidential Information” includes any trade
secrets or confidential or proprietary information of the Company and its
affiliates, including, but not limited to, the following:
(i) information concerning customers, clients, marketing, business and
operational methods of the Company and its customers or clients, contracts,
financial or other data, technical data, e-mail and other correspondence or any
other confidential or proprietary information possessed, owned or used by the
Company;





--------------------------------------------------------------------------------



(ii) business records, product construction, product specifications, financial
information, audit processes, pricing, business strategies, marketing and
promotional practices (including internet-related marketing) and management
methods and information;


(iii) financial data, strategies, systems, research, plans, reports,
recommendations and conclusions;


(iv) names, arrangements with, or other information relating to, any of the
Company’s customers, clients, suppliers, financiers, owners, representatives and
other persons who have business relationships with the Company or who are
prospects for business relationships with the Company; and


(v) any non-public matter or thing obtained or ascertained by Participant
through Participant’s association with the Company, the use or disclosure of
which may reasonably be construed to be contrary to the best interests of any
the Company.


(b) Remedies. Participant acknowledges that the restrictions contained in this
Paragraph 4, in view of the nature of the Company’s business, are reasonable and
necessary to protect the Company’s legitimate business interests and business
goodwill and that any violation of these restrictions would result in
irreparable injury to the Company. The existence of any claim or cause of action
by Participant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the restrictive covenants contained in Paragraph 4.


(i) Forfeiture by Participant. If Participant breaches any restriction in this
Paragraph 4, the Company shall be entitled to, in addition to any legal remedies
available to the Company, undertake any or all of the following: (A) require
Participant to forfeit any RSUs (whether then vested or unvested) that have not
yet been converted into Common Stock as of the date of such violation; (B)
require Participant to immediately sell to the Company a number of shares of
Common Stock equal to the gross number of RSUs converted into Common Stock
hereunder, for the then-current Fair Market Value of such shares; (C) require
Participant to immediately pay to the Company any gain that the Participant
realized on any sale of shares of Common Stock issued in settlement of the RSUs
granted hereunder; (D) discontinue future grants of any and all equity awards
under any equity incentive plan in which Participant may participate; (E)
recover damages incurred by the Company as a result of the breach; and (F)
recover its attorneys’ fees, costs and expenses incurred in connection with such
actions. To the extent that the provisions of this Paragraph 4 are inconsistent
with the terms of any other agreement between the Company



--------------------------------------------------------------------------------



and the Participant, the Company and Participant agree that the provisions of
this Paragraph 4 shall control.


(ii) Injunctive Relief and Damages. Participant acknowledges and agrees that a
breach of Paragraph 4 will result in irreparable harm and continuing damage to
the Company, and that money damages and the remedies set forth in Paragraph
4(b)(i) above would be not be sufficient remedies to the Company for any such
breach or threatened breach. Therefore, Participant agrees that the Company
shall also be entitled to a temporary restraining order and injunctive relief
restraining Participant from the commission of any breach of Paragraph 4.
Nothing contained in this Agreement shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the remedies set forth in
Paragraph 4(b)(i) or the recovery of money damages, attorneys’ fees and costs.


(c) Tolling. If Participant violates any of the restrictions contained in this
Paragraph 4, the Restricted Period will be suspended and will not run in favor
of Participant until such time that Participant cures the violation to the
satisfaction of the Company.
5. Limitation of Rights
Nothing in this Agreement or the Plan shall be construed to:
(a) give the Participant any right to be awarded any further RSUs or any other
Award in the future, even if RSUs or other Awards are granted on a regular or
repeated basis, as grants of RSUs and other Awards are completely voluntary and
made solely in the discretion of the Committee;
(b) give the Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or any Subsidiary; or
(c) confer upon the Participant the right to continue in the employment or
service of the Company or any Subsidiary, or affect the right of the Company or
any Subsidiary to terminate the employment or service of the Participant at any
time or for any reason.
6. Data Privacy
By execution of this Agreement, the Participant acknowledges that he or she has
read and understands the Flowserve Corporation Employee Data Protection Policy
and Flowserve’s Privacy Policy. The Participant hereby consents to the
collection, processing, transmission, use and electronic and manual storage of
his or her personal data by the Company, Wells Fargo Shareowner Services (“Wells
Fargo”) and Merrill Lynch & Co., Inc. (“Merrill Lynch”) in order to facilitate
Plan administration. The Participant understands and acknowledges that this
consent applies to all personally-identifiable data relevant to Plan
administration, including the Participant’s name, home address, work email
address, job title, GEMS ID, National



--------------------------------------------------------------------------------



Identification Number or Social Security Number, employee status, work location,
work phone number, tax class, previous equity grant transaction data and
compensation data. The Participant further agrees to furnish to the Company any
additional information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
The Participant understands that for purposes of Plan administration, the
Participant’s personal data will be collected and processed at 5215 N. O’Connor
Blvd, Suite 2300, Irving, Texas (USA), and transferred to Wells Fargo at 161
North Concord Exchange, South St. Paul, Minnesota (USA) and Merrill Lynch at 4
World Financial Center, 250 Vesey St., New York, New York (USA).
7. Prerequisites to Benefits
Neither the Participant, nor any person claiming through the Participant, shall
have any right or interest in the RSUs awarded hereunder, unless and until all
the terms, conditions and provisions of this Agreement and the Plan which affect
the Participant or such other person shall have been complied with as specified
herein.
8. Delivery of Shares
No shares of Common Stock shall be delivered to the Participant upon conversion
of the RSUs into shares of Common Stock until:
(a) all the applicable taxes required to be withheld have been paid or withheld
in full;
(b) the approval of any governmental authority required in connection with this
RSU, or the issuance of shares of Common Stock hereunder under has been received
by the Company; and
(c) if required by the Committee, the Participant has delivered to the Committee
an Investment Letter in form and content satisfactory to the Company as provided
in Paragraph 10 hereof.
9. Successors and Assigns
This Agreement shall bind and inure to the benefit of and be enforceable by the
Participant, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Participant may not assign any rights or obligations under this Agreement except
to the extent and in the manner expressly permitted herein.
10. Securities Act
The Company will not be required to deliver any shares of Common Stock pursuant
to this Agreement if, in the opinion of counsel for the Company, such issuance
would violate the Securities Act of 1933, as amended (the “Securities Act”) or
any other applicable federal or state securities laws or regulations. The
Committee may require that the Participant, prior to the issuance of any such
shares, sign and deliver to the Company a written statement, which shall be



--------------------------------------------------------------------------------



in a form and contain content acceptable to the Committee, in its sole
discretion (“Investment Letter”):
(a) stating that the Participant is acquiring the shares for investment and not
with a view to the sale or distribution thereof;
(b) stating that the Participant will not sell any shares of Common Stock that
the Participant may then own or thereafter acquire except either:
(i) through a broker on a national securities exchange, or
(ii) with the prior written approval of the Company; and
(c) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.
11. Federal and State Taxes
(a) Any amount of Common Stock and/or cash that is payable or transferable to
the Participant hereunder may be subject to the payment of or reduced by any
amount or amounts which the Company is required to withhold under the then
applicable provisions of the laws of the jurisdiction where the Participant is
employed, and, if applicable, the Internal Revenue Code of 1986, as amended (the
“Code”), or its successors, or any other foreign, federal, state or local tax
withholding requirement. When the Company is required to withhold any amount or
amounts under the applicable provisions of any foreign, federal, state or local
requirement or the Code, the Company shall withhold from the Common Stock to be
issued to the Participant a number of shares necessary to satisfy the Company’s
withholding obligations. The number of shares of Common Stock to be withheld
shall be based upon the Fair Market Value of the shares on the date of
withholding.
(b) Notwithstanding Paragraph 11(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:
(i) the Participant may direct the Company to withhold cash that is otherwise
payable to the Participant;
(ii) the Participant may deliver to the Company a sufficient number of shares of
Common Stock then owned by the Participant for a period of at least six (6)
months to satisfy the Company’s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding;
(iii) the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or
(iv) any combination of the alternatives described in Paragraphs 11(b)(i)
through 11(b)(iii) above.



--------------------------------------------------------------------------------



(c) Authorization of the Participant to the Company to withhold taxes pursuant
to one or more of the alternatives described in Paragraph 11(b) above must be in
a form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.
12. Copy of Plan
By the electronic acceptance of this Agreement, the Participant acknowledges
receipt of a copy of the Plan.
13. Administration
This Agreement is subject to the terms and conditions of the Plan. The Plan is
administered by the Committee in accordance with its terms. The Committee has
sole and complete discretion with respect to all matters reserved to it by the
Plan and the decisions of the majority of the Committee with respect to the Plan
and this Agreement shall be final and binding upon the Participant and the
Company. Neither the Company nor the members of the Board or the Committee will
be liable for any act, omission or determination taken or made in good faith
with respect to this Agreement or the RSUs granted hereunder. In the event of
any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.
14. Adjustment of Number of Shares of RSUs
The number of RSUs granted hereunder shall be subject to adjustment in
accordance with Articles 12 and 13 of the Plan.
15. Non-transferability
The RSUs granted by this Agreement are not transferable by the Participant other
than by will or pursuant to applicable laws of descent and distribution. The
RSUs and any rights and privileges in connection therewith, cannot be
transferred, assigned, pledged or hypothecated by operation of law, or
otherwise, and is not otherwise subject to execution, attachment, garnishment or
similar process. In the event of such occurrence, this Agreement will
automatically terminate and will thereafter be null and void.
16. Remedies
The Company shall be entitled to recover from the Participant reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
17. Information Confidential
As partial consideration for the granting of the Award hereunder, the
Participant hereby agrees to keep confidential all information and knowledge,
except that which has been disclosed in any public filings required by law, that
the Participant has relating to the terms and conditions of this Agreement.
However, such information may be disclosed as required by law and may be given
in



--------------------------------------------------------------------------------



confidence to the Participant’s spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to the Participant, as a factor weighing
against the advisability of granting any such future award to the Participant.
18. Amendments
Except as otherwise provided in the Plan or below, this Agreement may be amended
only by a written agreement executed by the Company and the Participant.
Notwithstanding the foregoing, the Board or the Committee may amend this
Agreement to the extent necessary or advisable in light of any addition to or
change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Date of Grant and by its terms applies
to the Award or to the extent that such amendment is not materially adverse to
the Participant.
19. Governing Law
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws, rule or
principle of Texas law that might refer the governance, construction, or
interpretation of this Plan to the laws of another state).
20. Severability
If any provision of this Agreement is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
of this Agreement, but such provision shall be fully severable and this
Agreement shall be construed and enforced as if the illegal or invalid provision
had never been included.
21. Headings
The titles and headings of paragraphs are included for convenience of reference
only and are not to be considered in construction of the provisions of this
Agreement.
22. Word Usage
Words used in the masculine shall apply to the feminine where applicable, and
wherever the context of this Agreement dictates, the plural shall be read as the
singular and the singular as the plural.
23. Execution of Receipts and Releases
Any payment of cash or any issuance or transfer of shares of Common Stock or
other property to the Participant or to the Participant’s legal representative,
heir, legatee or distributee, in accordance with the provisions of this
Agreement, shall, to the extent thereof, be in full satisfaction of all claims
of such persons under this Agreement. The Company may require the Participant or
the Participant’s legal representative, heir, legatee or distribute, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
24. Code Section 409A



--------------------------------------------------------------------------------



Notwithstanding anything herein to the contrary, in the case of a conversion of
vested RSUs and registration and transfer of shares of Common Stock on account
of any termination of service (other than death), if the Participant is a
“specified employee” as defined in Section 1.409A-1(i) of the final Treasury
Regulations under Section 409A of the Code, then solely to the extent required
under Section 409A of the Code, a distribution of such shares to the Participant
shall not occur until the date which is six (6) months following the date of the
Participant’s termination of service (or, if earlier, the date of the
Participant’s death).
25. Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
26. Insider Trading Restrictions/Market Abuse Laws. The Participant may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which the shares of Common Stock are listed and in applicable
jurisdictions including the United States and the Participant’s country or his
or her broker’s country, if different, which may affect the Participant’s
ability to accept, acquire, sell or otherwise dispose of shares, RSUs or rights
linked to the value of shares of Common Stock (e.g., Dividend Equivalents)
during such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant placed before he or she possessed inside
information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Company. The Participant acknowledges
that it is the Participant’s responsibility to comply with any applicable
restrictions, and the Participant should speak with his or her personal legal
advisor on this matter.
27. Participant Acceptance. The Participant must accept the terms and conditions
of this Agreement either electronically through the electronic acceptance
procedure established by the Company or through a written acceptance delivered
to the Company in a form satisfactory to the Company. In no event shall any
shares of Common Stock be issued (or other securities or property distributed)
under this Agreement in the absence of such acceptance. By accepting the RSUs,
Participant agrees that the RSUS are granted under and governed by the terms and
conditions of the Plan and this Agreement. Participant has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting this Agreement and fully understands all provisions
of the Plan and this Agreement.
The Company and the Participant are executing this Agreement effective as of the
Date of Grant set forth in the introductory clause.



--------------------------------------------------------------------------------



FLOWSERVE CORPORATION
__________________________________________
Chief Executive Officer

